Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thakolsri et al. (US 20220174487 A1).
Regarding claim 21, Thakolsri teaches a communication method (Method of registration procedure of Figs. 3-4) comprising: 
transmitting (UE 301 sends a registration request to the RAN 302 which the RAN 302 forwards to the AMF, [0135]), to a core network node (e.g. AMF 303), first information indicating whether a network slice-specific authentication and authorization (NSSAA) feature is supported (The UE 301 may indicate in the registration request message whether it supports secondary authentication and authorization, [0142]); and 
receiving, from the core network node (e.g. UDM 502), second information (AMF 303 requests the UE's subscription profile from the UDM 304 in 308 which the UDM 304 provides in 309, [0138]) indicating a network slice being associated with the first information among pieces of information indicating a network slice being associated with a certain piece of subscriber information (UDM 502 responds with a Nudm_SDM_Get response 504. In the Nudm_SDM_Get response 504, the UDM 502 provides [0169] Subscribed S-NSSAIs, Indication of slice-specific authentication and authorization per Subscribed S-NSSAI, Optionally a list of TAIs (Tracking Area Identities) for which slice-specific authentication and authorization is to be performed, [0167]-[0170]).
Regarding claim 29, Thakolsri teaches the communication method according to Claim 21, wherein, when the first information does not indicate that an NSSAA feature is supported, information indicating a network slice requiring NSSAA among pieces of information indicating a network slice being associated with the certain piece of subscriber information is not included (The S-NSSAIs, for which secondary authentication and authorization was not successful are not included in the Allowed NSSAI and are included in a list of Rejected S-NSSAIs, [0119]).

Regarding claim 30, Thakolsri teaches the communication method according to Claim 21, wherein, when the first information does not indicate that an NSSAA feature is supported, the second information includes information indicating a network slice configured not to require NSSAA among pieces of information indicating a network slice being associated with the certain piece of subscriber information (The S-NSSAIs, for which secondary authentication and authorization was not successful are not included in the Allowed NSSAI and are included in a list of Rejected S-NSSAIs, [0119]).

Regarding claim 31, Thakolsri teaches the he communication method according to Claim 30, wherein the network slice configured not to require NSSAA includes at least any of a network slice other than an NSSAA target (e.g. slice specific re-authentication indication No for slice #1, col 403 of Thakolsri Fig. 4), and a network slice configured to be an NSSAA target, but be able to be provided without performing NSSAA, based on at least either one of an operator policy and a visited destination public land mobile network (visited PLMN) of a wireless terminal (For example, a low tariff subscriber should only have access to a service within a certain location (e.g. town) and if he moves out of this location the UE should be disconnected. Thus, a re-authentication and re-authorization should be required when moving out of the location, Thakolsri [0126]).

Regarding claim 32, Thakolsri teaches the communication method according to Claim 29, wherein a case where a fact that an NSSAA feature is supported is not indicated is either a case where the first information does not include an indicator indicating that an NSSAA feature is supported, or a case where the first information is an indicator indicating that an NSSAA feature is not supported (As can be seen, the information 400 may in particular include parameters, i.e. indications, for triggering (or preventing) slice-specific re-authentication and re-authorization and/or location-based slice-specific (re-)authentication and (re-)authorization, Thakolsri [0127], table of Fig. 4 also depicts that slice #1 does not require slice specific reauthentication).

Regarding claim 33, Thakolsri teaches the communication method according to Claim 21, wherein, when the first information indicates that an NSSAA feature is supported (The UE 301 may indicate in the registration request message whether it supports secondary authentication and authorization, [0142]), the second information includes at least one or more pieces of information indicating a network slice requiring NSSAA among pieces of information indicating a network slice being associated with the certain piece of subscriber information (In the Nudm_SDM_Get response 504, the UDM 502 provides [0169] Subscribed S-NSSAIs, Indication of slice-specific authentication and authorization per Subscribed S-NSSAI, Optionally a list of TAIs (Tracking Area Identities) for which slice-specific authentication and authorization is to be performed, Thakolsri [0168]-[0170]).

Regarding claim 34, Thakolsri teaches the communication method according to Claim 21, wherein the first information is transmitted by a Get method to the core network node (the AMF 306 retrieves the UE's subscription profile, e.g., via Nudm_SDM_Get, Thakolsri [0162]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20170331785 A1) in view of Thakolsri et al. (US 20220174487 A1).
Regarding Claim 20, Xu teaches a communication method (Method for authorizing a network slice for session management procedure according of Fig. 6) comprising: 
receiving (receiving the authorization indication for a specific slice, [0106]), from an access mobility management apparatus (e.g. C-CPF-1 of Fig. 6; a common C-Plane function (C-CPF) may be called other names, e.g. access and mobility management function (AMF), [0069]), first information indicating whether a network slice-specific authentication and authorization (NSSAA) feature is supported (the C-CPF-1 checks if the UE is authorized to use the specific network slice based on the subscription data and/or the UE capability. If the UE is authorized, the C-CPF-1 puts an authorization indication for a specific slice with a slice ID into the new service response message and transmits it to the RAN node, [0105]).
However, Xu does not teach transmitting, to the access mobility management apparatus, second information indicating a network slice being associated with the first information among pieces of information indicating a network slice being associated with a certain piece of subscriber information.
In an analogous art, Thakolsri teaches transmitting, to the access mobility management apparatus, second information (UDM 502 responds with a Nudm_SDM_Get response 504, [0167]) indicating a network slice being associated with the first information among pieces of information indicating a network slice being associated with a certain piece of subscriber information (In the Nudm_SDM_Get response 504, the UDM 502 provides [0169] Subscribed S-NSSAIs, Indication of slice-specific authentication and authorization per Subscribed S-NSSAI, Optionally a list of TAIs (Tracking Area Identities) for which slice-specific authentication and authorization is to be performed, [0168]-[0170]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slice specific authentication of Xu with the discovery information of Thakolsri to provide a methods and a system to improve slice specific authentication and authorization of a device as suggested knowing that the device supports the feature as suggested.

Regarding claim 23, Xu as modified by Thakolsri teaches the communication method according to Claim 20, Thakolsri further teaches wherein, when the first information does not indicate that an NSSAA feature is supported, the second information does not include information indicating a network slice requiring NSSAA among pieces of information indicating a network slice being associated with the certain piece of subscriber information (The S-NSSAIs, for which secondary authentication and authorization was not successful are not included in the Allowed NSSAI and are included in a list of Rejected S-NSSAIs, Thakolsri [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slice specific authentication of Xu with the discovery information of Thakolsri to provide a methods and a system to improve slice specific authentication and authorization of a device as suggested knowing that the device supports the feature as suggested.

Regarding claim 24, Xu as modified by Thakolsri teaches the communication method according to Claim 20, and Thakolsri further teaches wherein, when the first information does not indicate that an NSSAA feature is supported, the second information includes information indicating a network slice configured not to require NSSAA among pieces of information indicating a network slice being associated with the certain piece of subscriber information (The S-NSSAIs, for which secondary authentication and authorization was not successful are not included in the Allowed NSSAI and are included in a list of Rejected S-NSSAIs, Thakolsri [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slice specific authentication of Xu with the discovery information of Thakolsri to provide a methods and a system to improve slice specific authentication and authorization of a device as suggested knowing that the device supports the feature as suggested.

Regarding claim 25, Xu as modified by Thakolsri teaches the communication method according to Claim 24, wherein the network slice configured not to require NSSAA includes at least any of a network slice configured not to be a target of NSSAA (e.g. slice specific re-authentication indication No for slice #1, col 403 of Thakolsri Fig. 4), and a network slice configured to be a target of NSSAA, but be usable without performing NSSAA, based on at least either one of an operator policy and a visited destination public land mobile network (visited PLMN) of a wireless terminal (For example, a low tariff subscriber should only have access to a service within a certain location (e.g. town) and if he moves out of this location the UE should be disconnected. Thus, a re-authentication and re-authorization should be required when moving out of the location, Thakolsri [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slice specific authentication of Xu with the discovery information of Thakolsri to provide a methods and a system to improve slice specific authentication and authorization of a device as suggested knowing that the device supports the feature as suggested.

Regarding claim 26, Xu as modified by Thakolsri teaches the communication method according to Claim 20, wherein a case where the first information does not indicate that an NSSAA feature is supported is either a case where the first information does not include an indicator indicating that an NSSAA feature is supported, or a case where the first information is an indicator indicating that an NSSAA feature is not supported (As can be seen, the information 400 may in particular include parameters, i.e. indications, for triggering (or preventing) slice-specific re-authentication and re-authorization and/or location-based slice-specific (re-)authentication and (re-)authorization, Thakolsri [0127], table of Fig. 4 also depicts that slice #1 does not require slice specific reauthentication).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slice specific authentication of Xu with the discovery information of Thakolsri to provide a methods and a system to improve slice specific authentication and authorization of a device as suggested knowing that the device supports the feature as suggested.

Regarding claim 27, Xu as modified by Thakolsri teaches the communication method according to Claim 20, wherein, when the first information is an indicator indicating that an NSSAA feature is supported (The UE 301 may indicate in the registration request message whether it supports secondary authentication and authorization, [0142]), the second information includes at least one or more pieces of information indicating a network slice requiring NSSAA among pieces of information indicating a network slice being associated with the certain piece of subscriber information (In the Nudm_SDM_Get response 504, the UDM 502 provides [0169] Subscribed S-NSSAIs, Indication of slice-specific authentication and authorization per Subscribed S-NSSAI, Optionally a list of TAIs (Tracking Area Identities) for which slice-specific authentication and authorization is to be performed, Thakolsri [0168]-[0170]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slice specific authentication of Xu with the discovery information of Thakolsri to provide a methods and a system to improve slice specific authentication and authorization of a device as suggested knowing that the device supports the feature as suggested.

Regarding claim 28, Xu as modified by Thakolsri teaches the communication method according to Claim 20, wherein the first information is received by a Get method from the access mobility management apparatus (the AMF 306 retrieves the UE's subscription profile, e.g., via Nudm_SDM_Get, Thakolsri [0162]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slice specific authentication of Xu with the discovery information of Thakolsri to provide a methods and a system to improve slice specific authentication and authorization of a device as suggested knowing that the device supports the feature as suggested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kunz et al. (US 20200053083 A1) discloses Apparatuses, methods, and systems are disclosed for network slice authentication. One apparatus includes a processor that provides an application layer and a non-access stratum (“NAS”) layer and a transceiver for communicating with a mobile communication network. The processor receives, at an application at the application layer, network slice authentication information for a subscribed service and stores the network slice authentication information at an application module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641